Citation Nr: 1511918	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to April 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (hereinafter Agency of Original Jurisdiction (AOJ)).

In November 2013, the Veteran's representative reported that the Veteran withdrew her request for a hearing before the Board.  Therefore, the Board finds that the Veteran has withdrawn her request for a Board hearing. 38 C.F.R. § 20.704(e) (2014).

In addition to the paper claims folder, the record on appeal includes documents stored in the Veterans Benefits Management System (VBMS) and Virtual VA electronic record storage systems.  Thus, any future consideration of this case should take into consideration these electronic records.

The issue of entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected knee disabilities, has been raised by the record, but has not been adjudicated by the AOJ.  See May 2013 Statement of Representative in Appeals Case.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic stress disorder (PTSD) contributes to her cognitive dysfunction including the need for assistance in managing her medications, and her service-connected bilateral knee disabilities contribute to her multiple falling episodes and inability to ambulate independently.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran requires the care of another on a regular basis to protect her from the hazards or dangers incident to her daily environment due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for aid and attendance of another have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As addressed below, the Board herein grants the Veteran's claim of entitlement to SMC based on the need for aid and attendance of another in full.  This renders moot the claim of entitlement to SMC benefits on account of being housebound as this is a lesser SMC benefit.  As this appeal is granted in full, any potential error in the notice and assistance required by the VCAA is harmless error and need not be further discussed.

The Veteran contends that her service-connected disabilities render her unable to care for herself without the assistance of another.  SMC is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  A Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself/herself, or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself/herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his/her daily environment.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the United States Court of Appeals for Veterans Claims (Court) held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. 

If the Veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A Veteran is "permanently housebound" when he/she is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities.  38 C.F.R. § 3.350(i)(2).

Applying the criteria to the facts of this case, and when resolving reasonable doubt in favor of the Veteran, the Board finds that the credible lay and medical evidence establishes that the Veteran requires the care of another on a regular basis to protect her from the hazards or dangers incident to her daily environment due to her service-connected disabilities.

Here, the Veteran is service-connected for PTSD rated as 70 percent disabling, migraine headaches rated as 30 percent disabling, degenerative joint disease of the right knee rated as 10 percent disabling, and degenerative joint disease of the left knee rated as 10 percent disabling.  Effective August 3, 2007, the Veteran has had a combined 80 percent rating for service-connected disabilities, and effective April 30, 2001, she has had a 100 percent rating based upon individual unemployability.  

The record on appeal reflects a complicated medical history.  The Veteran was involved in a motor vehicle accident in the 1990's resulting in fibromyalgia.  In 1994, she suffered a left brainstem stroke that resulted in mild dementia.  A private psychiatric evaluation in October 1994 noted that the Veteran's stroke residuals included "quite impaired" attention and concentration.  She also suffers from additional nonservice-connected disabilities, including labyrinthitis, mitral valve prolapse, bipolar disorder, major depressive disorder, cognitive disorder not otherwise specified (NOS), gastroesophageal reflux disease (GERD), coronary artery disease (CAD), degenerative disc disease of the lumbar spine, bilateral carpal tunnel syndrome (CTS), chronic fatigue syndrome, neuropathy of the lower extremities, neurogenic hypotension and, more recently, breast cancer.  The Veteran has also been noted to be obese.  In 2007, she was described as demonstrating global weakness and falling often.  

With regard to her service-connected PTSD, a March 1992 VA PTSD Compensation and Pension (C&P) examination found that the Veteran's PTSD resulted in total occupational and social impairment due to marked emotional lability that required a great deal of structure and support to calm her down.  A May 2006 VA C&P examiner opined that the Veteran's PTSD symptoms of irritability, vigilance, sleep disturbance and psychological reactivity were inseparable from her primary bipolar symptoms of emotional lability and sleep disturbance.  It was noted that the record suggested that the Veteran was capable of tending to her own daily needs, cooking meals, hygiene and medications, although she had "struggled in these endeavors."  A September 2007 VA PTSD examination noted that the Veteran had grossly impaired thought processes with her PTSD resulting in behavioral, cognitive, social, and affective/somatic symptoms.  The examiner opined that the effects of her PTSD and stroke residuals were intertwined and could not be separated.

With regard to her service-connected knee disabilities, the Veteran also has a history of multiple falling episodes due, in part, to her knees.  She was prescribed a knee brace as early as 2003 with physical findings including modest anteroposterior laxity with hyperextension.  In 2004, she was reported to experience give-way and collapse of her ankles and knees.  She was prescribed a walking cane in 2006 with the examiner noting that the Veteran's left knee medial collateral ligament "seems loose."  She was later prescribed a wheelchair that she used for kitchen work.

With regard to her service-connected headaches, a November 2004 VA neurology consultation resulted in an impression that the Veteran's service-connected headaches involved a vertiginous component of dysequilibrium.

The Veteran submitted a claim for SMC benefits in April 2010.  In pertinent part, a December 2009 VA rheumatology consultation noted her report of an inability to walk.  She described spending most of her day in her house in either a recliner chair or wheelchair.  She could only walk independently to the bathroom and back.  The examiner identified three issues that contributed to her inability to walk.  First, she had knee pain and buckling.  Her pain was primarily anterior about the kneecap but also medial when pivoting.  She was also noted to have past issues with her medial collateral ligament (MCL).  Second, she had back pain when standing more than five minutes, at which time her legs became rubbery.  Third, the Veteran became lightheaded and fainted almost every time she stood upright, which appeared to be the most common reason she fell.  She tended to fall almost once a week.  On examination, her knees demonstrated inferomedial tenderness of the patella, tenderness at the patellar tendons, and medial pain with external tibial torque and minimal valgus stress.  The examiner offered an assessment of recurrent falls with progressive disability and noted that the Veteran was now essentially wheelchair-bound.  The contributing factors were identified as (1) episodic knee give-way due to patellofemoral pain, chronic medial collateral ligament sprain and tricompartmental cartilage thinning; (2) questionable lumbar stenosis with bilateral radiculopathy; and (3) orthostatic hypotension by history with syncope.

Also in December 2009, a VA Women's Health outpatient note described the Veteran as not remembering events and forgetting names.  Her son described the Veteran's mental status and memory abilities as varying daily.  She was given an assessment of dementia versus delirium.

A January 2010 VA psychiatry note included the Veteran's son's report that the Veteran had been taking three times more Lasix than prescribed.  The examiner could not rule-out that her psychiatric medication of Depakote had been causing encephalopathy on rare occasions.

A January 2010 VA Social Work psychosocial assessment included the Veteran's descriptions of difficulty getting to the toilet, as well as difficulty getting on and off the toilet.  She described herself as housebound and rarely leaving the home without her son.  She reported being unable to dress and bath herself on most days, and being unable to cook or clean.  Her mental status was described as alert but with disconnected statements, having difficulty focusing her thoughts and completing sentences, and having an inability to remember the ongoing conversation.  The examiner stated that the Veteran was unable to manage her medications by herself.

A February 2010 VA occupational therapy consultation described the Veteran as not being safe ambulating with a walker.  In March 2010, the Veteran was reported to hold a diagnosis of demyelinating sensory/motor neuropathy of the lower extremities (LE's) following electrodiagnostic testing.

A March 2010 Aid and Attendance examination report, prepared by the Veteran's treating VA physician, provided diagnoses of breast cancer, frequent falls, and unstable gait.  The Veteran was described as being unable to ambulate and being "very unsteady."  She could stand independently for approximately three minutes, but could not take a step unassisted.  She could ambulate with assistance for approximately ten feet.  The examiner indicated that the Veteran had significant weakness of her lower extremities with knee give-way, poor balance and frequent falls.  She was noted to become light-headed.  She could feed herself and attend to her hygienic needs.  She could prepare basic meals, but could not cook.  She was described as needing assistance with medication management.  She could not leave the home alone and required the assistance of her son.

Thereafter, VA Women's Health outpatient notes dated in July 2010 and September 2010 described the Veteran as progressively weak with an unsteady gait.  She had frequent falls due to a combination of severe knee arthritis with pain and weakness, fibromyalgia, and dizziness due to taking gabapentin and blood pressure medications.  On review of the AOJ denial of aid and attendance benefits, the VA physician who prepared the March 2010 Aid and Attendance examination report stated that, while the underlying cause of the Veteran's falls were multifactorial and unclear, "the main problem is the weakness and instability of the knees, which is a [service-connected] condition."

Another VA aid and attendance examination report dated in July 2011, also prepared by the Veteran's treating VA physician, provided diagnoses of fibromyalgia, hypertension (HTN), sleep apnea, CAD, low back pain, knee arthralgia, osteoarthritis (OA) of the knees, syncope, migraine, breast cancer, PTSD and cognitive disorder NOS.  The Veteran was described as having a weak and unsteady gait.  She could feed herself, but could not prepare meals.  She required assistance in bathing and attending to other hygiene needs due to extremely poor gait, morbid obesity, and limited mobility.  Due to poor cognitive function, she required medication management involving assistance in taking the correct medications on time.  She did not have the ability to manage her finances due to constant pain, extreme obesity, and poor cognitive function.  Her memory loss, dizziness, poor balance, and incontinence affected her ability to perform self-care, ambulate, and to travel beyond the premises of the home.  She could only walk very short distances to a maximum of ten feet, and could not stand or walk without the assistance of her son.

Thereafter, the Veteran's VA clinic records (located in Virtual VA) included a July 2012 notation that she was only capable of taking bed baths.  In December 2012, she reported minimizing her trips to the bathroom to avoid falling episodes.  In March 2013, she had experienced severe episodes of pain due to forgetting to take her third dose of Tramadol.  It was further noted that she had been receiving some home nursing care.  In May 2013, it was noted that the Veteran had been taking more Metformin than prescribed.  A June 2013 VA clinic record noted that the Veteran had been independent in her care, but had very limited mobility and was at high risk for falls.

At the outset, the record on appeal establishes that the Veteran's overall disability status results in her need for the aid and assistance of another.  However, the causes of her inability to care for herself are multifactorial and involve service-connected and nonservice-connected disabilities that are closely intertwined.  In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 require that reasonable doubt on any issue be resolved in the Veteran's favor such that all signs and symptoms be attributed to service-connected condition.

As discussed above, the VA examinations in May 2006 and September 2007 found that the effects of the Veteran's service-connected PTSD and nonservice-connected bipolar disorder and stroke residuals were intertwined and could not be separated.  There is no medical opinion to the contrary.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current cognitive dysfunction - which includes memory loss and an inability to manage her medications - must be attributed to her service-connected PTSD.

Similarly, the Veteran's multiple falling injuries and inability to walk unassisted have been attributed to a combination of her bilateral knee disability, lower extremity radiculopathy, and orthostatic hypotension with syncope.  In this regard, her primary VA physician has stated that the "main reason" for the Veteran's inability to ambulate is the "weakness and instability of the knees."  There is no medical opinion to the contrary.  Notably, the chronological record reflects a history of give-way and collapse of the knees due to anteroposterior laxity with hyperextension prior to the onset of lower extremity radiculopathy and orthostatic hypotension with syncope.  Thus, when resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current falling episodes with an inability to independently ambulate must be attributed to her service-connected bilateral knee disability.

Accordingly, the Board finds that the service-connected PTSD contributes to her cognitive dysfunction and the need for assistance in managing medications, and her service-connected bilateral knee disabilities contribute to her multiple falling episodes and inability to ambulate independently.  As instructed in Turco, the Veteran need not meet all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) to be found eligible for aid and attendance benefits.  In the opinion of the Board, the Veteran's high fall risk status and history of not taking her medications as prescribed places her in a position of being unable to protect herself from the hazards or dangers incident to her daily environment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran requires the care of another on a regular basis to protect her from the hazards or dangers incident to her daily environment due to her service-connected disabilities.  In so holding, the Board notes that the award of SMC benefits on account of the need for the aid and attendance of another constitutes a greater benefit than SMC benefits based upon housebound status.  As such, this component of the claim is rendered moot.


ORDER

The claim of entitlement to SMC based on the need for aid and attendance of another is granted.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


